                      Case 18-12781                 Doc 27           Filed 11/29/18 Entered 11/29/18 08:22:43                                      Desc Main
                                                                      Document     Page 1 of 13




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Manuel S. Lube                                                                  §           Case No. 18-12781
                   Hillari Lube                                                                    §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/30/2018 . The undersigned trustee was appointed on 04/30/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               19,912.18

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     51.59
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               19,860.59

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-12781                  Doc 27          Filed 11/29/18 Entered 11/29/18 08:22:43                                      Desc Main
                                                         Document     Page 2 of 13




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 08/31/2018 and the
      deadline for filing governmental claims was 10/29/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,741.22 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,741.22 , for a total compensation of $ 2,741.22 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 24.69 , for total expenses of $ 24.69 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/13/2018                                     By:/s/Frank J. Kokoszka, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                     Page:       1
                                        Case 18-12781               Doc 27   Filed 11/29/18 Entered 11/29/18 08:22:43                                     Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   3 of 13AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                      Exhibit A
Case No:             18-12781                        JSB             Judge:        Janet S. Baer                               Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:           Manuel S. Lube                                                                                            Date Filed (f) or Converted (c):   04/30/2018 (f)
                     Hillari Lube                                                                                              341(a) Meeting Date:               05/29/2018
For Period Ending:   11/13/2018                                                                                                Claims Bar Date:                   08/31/2018


                                    1                                             2                            3                            4                          5                             6

                         Asset Description                                      Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                              Assets
                                                                                                        and Other Costs)

  1. 1009 E. Crest Avenue                                                             350,000.00                        0.00                                                       0.00                        FA
     Addison Il 60101-6008 Dupage
  2. 2002 Mercedes Benz C240 Mileage: 114258 - Paid In Full -                           1,500.00                        0.00                                                       0.00                        FA
     Ful
  3. 2005 Honda Civic Mileage: 138600 - Paid In Full - Full Cover                           500.00                   500.00                                                     500.00                         FA
  4. Miscellaneous Used Household Goods And Furnishings - 3                             2,000.00                   2,000.00                                                 2,000.00                           FA
     Bedro
  5. 3 Tvs, 2 Computers, 1 Tablet, 2 Cell Phones                                            605.00                   605.00                                                     605.00                         FA
  6. Books, Pictures, And Cd's                                                              130.00                      0.00                                                       0.00                        FA
  7. Wearing Apparel                                                                    1,100.00                        0.00                                                       0.00                        FA
  8. Miscellaneous Costume Jewelry - No Wedding Ring Stolen 18                              600.00                      0.00                                                       0.00                        FA
     Ye
  9. 1 Dog                                                                                   25.00                      0.00                                                       0.00                        FA
 10. Checking Account With Signature Bank                                               3,160.52                      61.53                                                      61.53                         FA
 11. Checking Account With Tcf                                                              401.01                      0.00                                                       0.00                        FA
 12. Td Ameri-Trade Account # 4516                                                      5,414.00                   1,539.00                                                 1,539.00                           FA
 13. Military Pension / Retirement Plan Through Employer - 100%                        Unknown                          0.00                                                       0.00                        FA
     E
 14. 2017 Tax Refund Not Received Before Filing                                         1,008.00                   1,008.00                                                 1,008.00                           FA
     Is Expected To B
 15. Term Life Insurance Policy Through Securian - (No Cash                                   0.00                      0.00                                                       0.00                        FA
     Surre
 16. Term Life Insurance Policy Through Securian - (No Cash                                   0.00                      0.00                                                       0.00                        FA
     Surre
 17. Term Life Insurance Policy Through Ufba - (No Cash                                       0.00                      0.00                                                       0.00                        FA
     Surrender




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                     Page:        2
                                         Case 18-12781               Doc 27    Filed 11/29/18 Entered 11/29/18 08:22:43                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   4 of 13AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                      Exhibit A
Case No:              18-12781                         JSB            Judge:        Janet S. Baer                                Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:            Manuel S. Lube                                                                                             Date Filed (f) or Converted (c):   04/30/2018 (f)
                      Hillari Lube                                                                                               341(a) Meeting Date:               05/29/2018
For Period Ending:    11/13/2018                                                                                                 Claims Bar Date:                   08/31/2018


                                     1                                              2                           3                             4                          5                           6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                   Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by              Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate           Gross Value of Remaining
                                                                                                           Exemptions,                                                                             Assets
                                                                                                         and Other Costs)

 18. Debtors Paid The Student Loans In March 2018 For $9600.00                             9,600.00                   9,329.65                                                 9,329.65                         FA
     To

     Pursuant to Demand Letter, U.S. Dept of Education provided
     proof that the amoutn paid within the preference period was a
     total of $9329.65. That amount has been paid in full.

 19. Debtor Paid His Capital One Bank Credit Card Statement                                5,000.00                   4,869.00                                                 4,869.00                         FA
     $3000

     Capital One has responded to Trustee's Demand letter that it
     will "refund" the amount of $4869.00 to the estate.
     Trustee has not yet recieved the promised funds from Capital
     One.

     Trustee recieved payment on 10/23/2018.


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $381,043.53                 $19,912.18                                               $19,912.18                      $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Debtors voluntarily turned over non-exempt funds to the trustee at the Meeting of Creditors.
  The Debtors also disclosed two potential preferences which the Trustee intends to pursue. - Frank J. Kokoszka 5/31/2018

  Debtors have completed payments to Trustee. Trustee is pursuing two potential preference actions. - Frank J. Kokoszka 7/11/2018

  Trustee received payment of one preference pursuant to demand letter. Trustee is pursuing one more preference. - Frank J. Kokoszka 9/14/2018

  Capital One has responded to Trustee's Demand letter that it will "refund" the amount of $4869.00 to the estate.
  Trustee has not yet received the promised funds from Capital One.
  Upon receipt of funds from Capital One, Trustee will work on TFR and closing of the estate. Trustee has reviewed claims. - Frank J. Kokoszka 10/22/2018

  Trustee has received payment from Capital One. Trustee working on submission of TFR; Trustee must wait until 10/29/18 (Government Deadline) - Frank J. Kokoszka 10/23/2018


      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                   Page:   3
                                      Case 18-12781        Doc 27       Filed 11/29/18 Entered 11/29/18 08:22:43       Desc Main
                                                                         Document     Page 5 of 13
Initial Projected Date of Final Report (TFR): 12/31/2018    Current Projected Date of Final Report (TFR): 12/31/2018               Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                                                                    Page:           1
                                         Case 18-12781                 Doc 27 Filed 11/29/18
                                                                                           FORM 2Entered 11/29/18 08:22:43                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-12781                                                                                              Trustee Name: Frank J. Kokoszka, Trustee                                   Exhibit B
      Case Name: Manuel S. Lube                                                                                              Bank Name: BOK Financial
                   Hillari Lube                                                                                    Account Number/CD#: XXXXXX0399
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX8315                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/13/2018                                                                               Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   05/30/18                        TD Ameritrade Clearing                    Sale back to Debtor                                                              $1,905.00                                 $1,905.00
                                   P.O. Box 2226
                                   Omaha, NE 68103-2226
                                                                             Gross Receipts                            $1,905.00

                        4                                                    Miscellaneous Used Household               $785.97     1129-000
                                                                             Goods And Furnishings - 3
                                                                             Bedro
                        5                                                    3 Tvs, 2 Computers, 1 Tablet, 2            $605.00     1129-000
                                                                             Cell Phones
                        12                                                   Td Ameri-Trade Account #                   $514.03     1129-000
                                                                             4516
   05/30/18                        TD Ameritrade Clearing                    Sale back to Debtor                                                              $1,727.01                                 $3,632.01
                                   P.O. Box 2226
                                   Omaha, NE 68103-2226
                                                                             Gross Receipts                            $1,727.01

                        3                                                    2005 Honda Civic Mileage:                  $500.00     1129-000
                                                                             138600 - Paid In Full - Full
                                                                             Cover
                        4                                                    Miscellaneous Used Household              $1,214.03    1129-000
                                                                             Goods And Furnishings - 3
                                                                             Bedro
                        12                                                   Td Ameri-Trade Account #                    $12.98     1129-000
                                                                             4516
   05/30/18                        Manuel & Hillari Lube                     Sale back to Debtor                                                              $1,081.55                                 $4,713.56
                                   1009 E. Crest Avenue
                                   Addison, IL 60101
                                                                             Gross Receipts                            $1,081.55

                        10                                                   Checking Account With                       $61.53     1129-000
                                                                             Signature Bank
                        12                                                   Td Ameri-Trade Account #                    $12.02     1129-000
                                                                             4516
                        14                                                   2017 Tax Refund Not Received              $1,008.00    1224-000
                                                                             Before Filing
                                                                             Is Expected To B


        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                           $4,713.56                $0.00
                                                                                                                                                                                                   Page:           2
                                         Case 18-12781                 Doc 27 Filed 11/29/18
                                                                                           FORM 2Entered 11/29/18 08:22:43                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-12781                                                                                            Trustee Name: Frank J. Kokoszka, Trustee                                    Exhibit B
      Case Name: Manuel S. Lube                                                                                            Bank Name: BOK Financial
                   Hillari Lube                                                                                   Account Number/CD#: XXXXXX0399
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8315                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/13/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                           $10.00            $4,703.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18             12         Manuel & Hillari Lube                     Sale back to Debtor                                  1129-000                     $999.97                                 $5,703.53
                                   1009 East Ave
                                   Addison, Il 60101
   07/31/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                           $10.00            $5,693.53
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/27/18             18         United States Treasury                    Preference Payment                                   1141-000                  $9,000.00                                $14,693.53
                                   Department of Education                   Pursuant to Demand Letter
                                   830 First Street, NE
                                   5th Floor Accting
                                   Washignton, DC 20202
   08/27/18             18         United States Treasury                    Preference Payment                                   1141-000                     $155.46                               $14,848.99
                                   Dept. of Education
                                   830 First Street, NE
                                   5th Floor, Acctg.
                                   Washington, DC 20202
   08/27/18             18         United States Treasury                    Preference Payment                                   1141-000                     $154.88                               $15,003.87
                                   Dept of Education
                                   830 First Street, NE
                                   5th Floor, Acctg.
                                   Washington, DC 20202
   08/27/18             18         United States Treasury                    Preference Payment                                   1141-000                      $19.31                               $15,023.18
                                   Dept. of Education
                                   830 First St., NE
                                   5th Floor, Acctg.
                                   Washington, DC 20202
   08/31/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                           $10.00          $15,013.18
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                            2600-000                                           $21.59          $14,991.59
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/23/18             19         Capital One                               Preference Payment                                   1141-000                  $4,869.00                                $19,860.59
                                   Attn: General Correspondence              Repayment Pursuant to
                                   PO Box 30285                              Demand Letter
                                   Salt Lake City, UT 84130-0285

        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                       $15,198.62                 $51.59
                                                                                                                                       Page:   3
                                 Case 18-12781   Doc 27   Filed 11/29/18 Entered 11/29/18 08:22:43              Desc Main
                                                           Document     Page 8 ofTOTALS
                                                                          COLUMN  13                             $19,912.18   $51.59
                                                                                    Less: Bank Transfers/CD's        $0.00     $0.00   Exhibit B
                                                                              Subtotal                           $19,912.18   $51.59
                                                                                    Less: Payments to Debtors        $0.00     $0.00
                                                                              Net                                $19,912.18   $51.59




UST Form 101-7-TFR (5/1/2011) (Page: 8)                     Page Subtotals:                                          $0.00     $0.00
                                                                                                                                                           Page:     4
                                 Case 18-12781    Doc 27          Filed 11/29/18 Entered 11/29/18 08:22:43         Desc Main
                                                                   Document     Page 9 of 13
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0399 - Checking                                        $19,912.18                  $51.59            $19,860.59
                                                                                                         $19,912.18                  $51.59            $19,860.59

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $19,912.18
                                            Total Gross Receipts:                     $19,912.18




UST Form 101-7-TFR (5/1/2011) (Page: 9)                             Page Subtotals:                                       $0.00                $0.00
                 Case 18-12781                Doc 27       Filed 11/29/18 Entered 11/29/18 08:22:43                               Desc Main
                                                            Document     Page 10 of 13
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 18-12781                                                                                                                          Date: November 13, 2018
Debtor Name: Manuel S. Lube
Claims Bar Date: 8/31/2018


Code #     Creditor Name And Address           Claim Class       Notes                                              Scheduled               Claimed           Allowed
           Frank J. Kokoszka                   Administrative                                                           $0.00              $2,741.22         $2,741.22
100
2100       trustee@k-jlaw.com




           Frank J. Kokoszka                   Administrative                                                           $0.00                $24.69            $24.69
100
2200       trustee@k-jlaw.com




1          Capital One Bank (Usa), N.A.        Unsecured                                                           $13,062.00          $13,801.34           $13,801.34
300        Po Box 71083
7100       Charlotte, Nc 28272-1083                              Claim reviewed-valid




2          Us Department Of Education C/O      Unsecured                                                            $1,923.00          $12,927.66           $12,927.66
300        Nelnet
7100       121 South 13Th Street, Suite 201                      Claim reviewed- Valid
           Lincoln, Ne 68508
                                                                 Amended Proof of Claim filed on 11/13/18 to include preference payment.




3          Department Stores National Bank     Unsecured                                                              $163.00               $167.21           $167.21
300        C/O Quantum3 Group Llc
7100       Po Box 657                                            Claim Reviewed- valid.
           Kirkland, Wa 98083-0657


4          Cavalry Spv I, Llc                  Unsecured                                                            $7,085.00              $8,362.08         $8,362.08
300        500 Summit Lake Drive, Ste 400
7100       Valhalla, Ny 10595                                    Claim Reviewed- Valid to pay




5          Quantum3 Group Llc As Agent For     Unsecured                                                            $1,686.00              $1,679.65         $1,679.65
300        Comenity Bank
7100       Po Box 788                                            Claim reviewed and valid.
           Kirkland, Wa 98083-0788


           Case Totals                                                                                             $23,919.00          $39,703.85           $39,703.85
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                                     Printed: November 13, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-12781              Doc 27     Filed 11/29/18 Entered 11/29/18 08:22:43             Desc Main
                                               Document     Page 11 of 13




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-12781
     Case Name: Manuel S. Lube
                 Hillari Lube
     Trustee Name: Frank J. Kokoszka, Trustee
                         Balance on hand                                              $               19,860.59

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Frank J. Kokoszka                 $         2,741.22 $                0.00 $         2,741.22
      Trustee Expenses: Frank J. Kokoszka             $               24.69 $             0.00 $             24.69
                 Total to be paid for chapter 7 administrative expenses               $                  2,765.91
                 Remaining Balance                                                    $               17,094.68


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
         Case 18-12781             Doc 27      Filed 11/29/18 Entered 11/29/18 08:22:43          Desc Main
                                                Document     Page 12 of 13




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 36,937.94 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 46.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Capital One Bank (Usa),
     1                    N.A.                         $      13,801.34 $              0.00 $          6,387.19
                          Us Department Of
     2                    Education C/O Nelnet         $      12,927.66 $              0.00 $          5,982.85
                          Department Stores National
     3                    Bank                       $           167.21 $              0.00 $             77.38
     4                    Cavalry Spv I, Llc           $       8,362.08 $              0.00 $          3,869.93
                          Quantum3 Group Llc As
     5                    Agent For                    $       1,679.65 $              0.00 $            777.33
                 Total to be paid to timely general unsecured creditors               $               17,094.68
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
        Case 18-12781              Doc 27   Filed 11/29/18 Entered 11/29/18 08:22:43           Desc Main
                                             Document     Page 13 of 13




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 13)
